
	
		II
		110th CONGRESS
		1st Session
		S. 2092
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2007
			Mr. Durbin (for himself,
			 Mr. Kennedy, Mr. Feingold, and Mr.
			 Obama) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To amend title 11, United States Code, to improve
		  protections for employees and retirees in business bankruptcies.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Employees and Retirees in
			 Business Bankruptcies Act of 2007.
		2.FindingsThe Congress finds the following:
			(1)Recent corporate
			 restructurings have exacted a devastating toll on workers through deep cuts in
			 wages and benefits, termination of defined benefit pension plans, and the
			 transfer of productive assets to lower wage economies outside the United
			 States. Retirees have suffered deep cutbacks in benefits when companies in
			 bankruptcy renege on their retiree health obligations and terminate pension
			 plans.
			(2)Congress enacted
			 chapter 11 of title 11, United States Code, to protect jobs and enhance
			 enterprise value for all stakeholders and not to be used as a strategic weapon
			 to eliminate good paying jobs, strip employees and their families of a
			 lifetime’s worth of earned benefits and hinder their ability to participate in
			 a prosperous and sustainable economy. Specific laws designed to treat workers
			 and retirees fairly and keep companies operating are instead causing the
			 burdens of bankruptcy to fall disproportionately and overwhelmingly on
			 employees and retirees, those least able to absorb the losses.
			(3)At
			 the same time that working families and retirees are forced to make substantial
			 economic sacrifices, executive pay enhancements continue to flourish in
			 business bankruptcies, despite recent congressional enactments designed to curb
			 lavish pay packages for those in charge of failing enterprises. Bankruptcy
			 should not be a haven for the excesses of executive pay.
			(4)Employees and
			 retirees, unlike other creditors, have no way to diversify the risk of their
			 employer’s bankruptcy.
			(5)Comprehensive
			 reform is essential in order to remedy these fundamental inequities in the
			 bankruptcy process and to recognize the unique firm-specific investment by
			 employees and retirees in their employers’ business through their labor.
			3.Increased wage
			 prioritySection 507(a) of
			 title 11, United States Code, is amended—
			(1)in paragraph (4)—
				(A)by striking
			 $10,000 and inserting $20,000;
				(B)by striking
			 within 180 days; and
				(C)by striking
			 or the date of the cessation of the debtor’s business, whichever occurs
			 first,;
				(2)in paragraph
			 (5)(A), by striking—
				(A)within 180
			 days; and
				(B)or the
			 date of the cessation of the debtor’s business, whichever occurs first;
			 and
				(3)in
			 paragraph (5), by striking subparagraph (B) and inserting the following:
				
					(B)for each such
				plan, to the extent of the number of employees covered by each such plan,
				multiplied by
				$20,000.
					.
			4.Priority for
			 stock value losses in defined contribution plans
			(a)Section 101(5) of title 11, United States
			 Code, is amended—
				(1)in
			 subparagraph (A), by striking or at the end;
				(2)in
			 subparagraph (B), by inserting or after the semicolon;
			 and
				(3)by adding at the
			 end the following:
					
						(C)right or interest in equity securities of
				the debtor, or an affiliate of the debtor, held in a defined contribution plan
				(within the meaning of section 3(34) of the Employee Retirement Income Security
				Act of 1974 (29 U.S.C. 1002(34)) for the benefit of an individual who is not an
				insider or 1 of the 10 most highly compensated employees of the debtor (if 1 or
				more are not insiders), if such securities were attributable to—
							(i)employer
				contributions by the debtor or an affiliate of the debtor, other than elective
				deferrals (within the meaning of section 402(g) of the Internal Revenue Code of
				1986), and any earnings thereon; or
							(ii)elective deferrals
				and any earnings
				thereon.
							.
				(b)Section 507(a) of title 11, United States
			 Code, is amended—
				(1)by
			 redesignating paragraphs (6) through (10) as paragraphs (7) through (11),
			 respectively;
				(2)by
			 inserting after paragraph (5) the following:
					
						(6)Sixth, loss of the value of equity
				securities of the debtor or affiliate of the debtor that are held in a defined
				contribution plan (within the meaning of section 3(34) of the Employee
				Retirement Income Security Act of 1974 (29 U.S.C. 1002(34)), without regard to
				when services resulting in the contribution of stock to the plan were rendered,
				measured by the market value of the stock at the time of contribution to, or
				purchase by, the plan and the value as of the commencement of the case where an
				employer or plan sponsor that has commenced a case under this title has
				committed fraud with respect to such plan or has otherwise breached a duty to
				the participant that has proximately caused the loss of
				value.
						;
				
				(3)in paragraph (7),
			 as redesignated, by striking Sixth and inserting
			 Seventh;
				(4)in paragraph (8),
			 as redesignated, by striking Seventh and inserting
			 Eighth;
				(5)in paragraph (9),
			 as redesignated, by striking Eighth and inserting
			 Ninth;
				(6)in paragraph
			 (10), as redesignated, by striking Ninth and inserting
			 Tenth; and
				(7)in paragraph
			 (11), as redesignated, by striking Tenth and inserting
			 Eleventh.
				5.Priority for
			 severance paySection 503(b)
			 of title 11, United States Code, is amended—
			(1)in paragraph (8)
			 by striking and at the end;
			(2)in paragraph (9)
			 by striking the period and inserting ; and; and
			(3)by adding at the
			 end the following:
				
					(10)severance pay owed to employees of the
				debtor (other than to an insider, other senior management, or a consultant
				retained to provide services to the debtor), under a plan, program, or policy
				generally applicable to employees of the debtor, or owed pursuant to a
				collective bargaining agreement, but not under an individual contract of
				employment, for termination or layoff on or after the date of the filing of the
				petition, which pay shall be deemed earned in full upon such layoff or
				termination of
				employment.
					.
			6.Executive
			 compensation upon exit from bankruptcySection 1129(a)(5) of title 11, United
			 States Code, is amended—
			(1)in subparagraph
			 (A)(ii), by striking and at the end; and
			(2)in subparagraph
			 (B), by striking the period at the end and inserting the following: “;
			 and
				
					(C)the compensation
				disclosed pursuant to subparagraph (B) has been approved by, or is subject to
				the approval of, the court, as reasonable when compared to persons holding
				comparable positions at comparable companies in the same industry and not
				disproportionate in light of economic concessions by the debtor’s nonmanagement
				workforce during the
				case.
					.
			7.Limitations on
			 executive compensation enhancementsSection 503(c) of title 11, United States
			 Code, is amended—
			(1)in
			 paragraph (1), by inserting or for the payment of performance or
			 incentive compensation, or a bonus of any kind, or other financial returns
			 designed to replace or enhance incentive, stock, or other compensation in
			 effect prior to the date of the commencement of the case, after
			 remain with the debtor’s business,; and
			(2)by amending
			 paragraph (3) to read as follows:
				
					(3)other transfers or
				obligations, to or for the benefit of officers, of managers, or of consultants
				retained to provide services to the debtor, before or after the date of filing
				of the petition, in the absence of a finding by the court based upon evidence
				in the record, and without deference to the debtor’s request for such payments,
				that such transfers or obligations are essential to the survival of the
				debtor’s business or (in the case of a liquidation of some or all of the
				debtor’s assets) essential to the orderly liquidation and maximization of value
				of the assets of the debtor, in either case, because of the essential nature of
				the services provided, and then only to the extent that the court finds such
				transfers or obligations are reasonable compared to individuals holding
				comparable positions at comparable companies in the same industry and not
				disproportionate in light of economic concessions by the debtor’s nonmanagement
				workforce during the
				case.
					.
			8.Rejection of
			 collective bargaining agreementsSection 1113 of title 11, United States
			 Code, is amended—
			(1)by striking
			 subsections (a) through (c) and inserting the following:
				
					(a)The debtor in possession, or the trustee if
				one has been appointed under this chapter, other than a trustee in a case
				covered by subchapter IV of this chapter and by title I of the Railway Labor
				Act, may reject a collective bargaining agreement only in accordance with the
				provisions of this section.
					(b)(1)Where a debtor in possession or trustee
				(hereinafter in this section referred to collectively as a
				trustee) seeks rejection of a collective bargaining agreement, a
				motion seeking rejection shall not be filed unless the trustee has first met
				with the authorized representative (at reasonable times and for a reasonable
				period in light of the complexity of the case) to confer in good faith in
				attempting to reach mutually acceptable modifications of such agreement.
				Proposals by the trustee to modify the agreement shall be limited to
				modifications to the agreement that—
							(A)are designed to achieve a total
				aggregate financial contribution for the affected labor group for a period not
				to exceed 2 years after the effective date of the plan;
							(B)shall be no more than the minimal
				savings necessary to permit the debtor to exit bankruptcy, such that
				confirmation of such plan is not likely to be followed by the liquidation of
				the debtor or any successor to the debtor; and
							(C)shall not overly burden the affected
				labor group, either in the amount of the savings sought from such group or the
				nature of the modifications, when compared to other constituent groups expected
				to maintain ongoing relationships with the debtor, including management
				personnel.
							(2)Proposals by the trustee under
				paragraph (1) shall be based upon the most complete and reliable information
				available. Information that is relevant for the negotiations shall be provided
				to the authorized representative.
						(c)(1)If, after a period of negotiations, the
				debtor and the authorized representative have not reached agreement over
				mutually satisfactory modifications and the parties are at an impasse, the
				debtor may file a motion seeking rejection of the collective bargaining
				agreement after notice and a hearing held pursuant to subsection (d). The court
				may grant a motion to reject a collective bargaining agreement only if the
				court finds that—
							(A)the debtor has, prior to such hearing,
				complied with the requirements of subsection (b) and has conferred in good
				faith with the authorized representative regarding such proposed modifications,
				and the parties were at an impasse;
							(B)the court has considered alternative
				proposals by the authorized representative and has determined that such
				proposals do not meet the requirements of subparagraphs (A) and (B) of
				subsection (b)(1);
							(C)further negotiations are not likely to
				produce a mutually satisfactory agreement; and
							(D)the court has considered—
								(i)the effect of the proposed
				financial relief on the affected labor group;
								(ii)the ability of the debtor to
				retain an experienced and qualified workforce; and
								(iii)the effect of a strike in the
				event of rejection of the collective bargaining agreement.
								(2)In reaching a decision under this
				subsection regarding whether modifications proposed by the debtor and the total
				aggregate savings meet the requirements of subsection (b), the court shall take
				into account—
							(A)the ongoing impact on the debtor of
				the debtor’s relationship with all subsidiaries and affiliates, regardless of
				whether any such subsidiary or affiliate is domestic or nondomestic, or whether
				any such subsidiary or affiliate is a debtor entity; and
							(B)whether the authorized representative
				agreed to provide financial relief to the debtor within the 24-month period
				prior to the date of the commencement of the case, and if so, shall consider
				the total value of such relief in evaluating the debtor’s proposed
				modifications.
							(3)In reaching a decision under this
				subsection, where a debtor has implemented a program of incentive pay, bonuses,
				or other financial returns for insiders or senior management personnel during
				the bankruptcy, or has implemented such a program within 180 days before the
				date of the commencement of the case, the court shall presume that the debtor
				has failed to satisfy the requirements of subsection
				(b)(1)(C).
						;
			(2)in subsection
			 (d)—
				(A)by striking
			 (d) and all that follows through paragraph (2) and inserting the
			 following:
					
						(d)(1)Upon the filing of a motion for rejection
				of a collective bargaining agreement, the court shall schedule a hearing to be
				held on not less than 21 days notice (unless the debtor and the authorized
				representative agree to a shorter time). Only the debtor and the authorized
				representative may appear and be heard at such
				hearing.
							;
				and
				(B)by redesignating
			 paragraph (3) as paragraph (2);
				(3)in subsection (f),
			 by adding at the end the following: Any payment required to be made
			 under this section before the date on which a plan confirmed under section 1129
			 is effective has the status of an allowed administrative expense, as provided
			 in section 503.; and
			(4)by adding at the end the following:
				
					(g)The rejection of a collective bargaining
				agreement constitutes a breach of such contract with the same effect as
				rejection of an executory contract pursuant to section 365(g). No claim for
				rejection damages shall be limited by section 502(b)(7). Economic self-help by
				an authorized representative shall be permitted upon a court order granting a
				motion to reject a collective bargaining agreement under subsection (c) or
				court-authorized interim changes under subsection (e), and no provision of this
				title or of any other Federal or State law shall be construed to the
				contrary.
					(h)At any time after
				the date on which an order is entered authorizing rejection, or where an
				agreement providing mutually satisfactory modifications has been entered into
				between the debtor and the authorized representative, at any time after such
				agreement has been entered into, the authorized representative may apply to the
				court for an order seeking an increase in the level of wages or benefits, or
				relief from working conditions, based upon changed circumstances. The court
				shall grant the request so long as the increase or other relief is consistent
				with the standard set forth in subsection (b)(1)(B).
					(i)Upon request by the
				authorized representative, and where the court finds that the prospects for
				reaching a mutually satisfactory agreement would be aided by granting the
				request, the court may direct that a dispute under subsection (c) be heard and
				determined by a neutral panel of experienced labor arbitrators in lieu of a
				court proceeding under subsection (d). The decision of such panel shall have
				the same effect as a decision by the court. The court’s decision directing the
				appointment of a neutral panel is not subject to appeal.
					(j)Upon request by
				the authorized representative, the debtor shall provide for the reasonable fees
				and costs incurred by the authorized representative under this section, after
				notice and a hearing.
					(k)If a plan to be
				confirmed under section 1129 provides for the liquidation of the debtor,
				whether by sale or cessation of all or part of the business, the trustee and
				the authorized representative shall confer regarding the effects of such
				liquidation on the affected labor group, in accordance with applicable
				nonbankruptcy law, and shall provide for the payment of all accrued obligations
				not assumed as part of a sale transaction, and for such other terms as may be
				agreed upon, in order to ensure an orderly transfer of assets or cessation of
				the business. Any such payments shall have the status of allowed administrative
				expenses under section 503.
					(l)A collective
				bargaining agreement that is assumed shall be assumed in accordance with
				section
				365.
					.
			9.Payment of
			 insurance benefits to retired employeesSection 1114 of title 11, United States
			 Code, is amended—
			(1)in
			 subsection (a), by inserting , whether or not the debtor asserts a right
			 to unilaterally modify such payments under such plan, fund, or program
			 before the period at the end;
			(2)in subsection
			 (c)(1), by adding at the end the following: Where a labor organization
			 elects to serve as the authorized representative, the debtor shall provide for
			 the reasonable fees and costs incurred by the authorized representative under
			 this section after notice and a hearing.;
			(3)in subsection (f),
			 by striking (f) and all that follows through paragraph (2) and
			 inserting the following:
				
					(f)(1)Where a trustee seeks modification of
				retiree benefits, a motion seeking modification of such benefits shall not be
				filed, unless the trustee has first met with the authorized representative (at
				reasonable times and for a reasonable period in light of the complexity of the
				case) to confer in good faith in attempting to reach mutually satisfactory
				modifications. Proposals by the trustee to modify retiree benefits shall be
				limited to modifications in retiree benefits that—
							(A)are designed to achieve a total
				aggregate financial contribution for the affected retiree group for a period
				not to exceed 2 years after the effective date of the plan;
							(B)shall be no more than the minimal
				savings necessary to permit the debtor to exit bankruptcy, such that
				confirmation of such plan is not likely to be followed by the liquidation of
				the debtor or any successor to the debtor; and
							(C)shall not overly burden the affected
				retirees, either in the amount of the savings sought or the nature of the
				modifications, when compared to other constituent groups expected to maintain
				ongoing relationships with the debtor, including management personnel.
							(2)Proposals by the trustee under
				paragraph (1) shall be based upon the most complete and reliable information
				available. Information that is relevant for the negotiations shall be provided
				to the authorized representative.
						;
				
			(4)in subsection (g), by striking
			 (g) and all that follows through the semicolon at the end of
			 paragraph (3) and inserting the following:
				
					(g)If, after a period of negotiations, the
				debtor and the authorized representative have not reached agreement over
				mutually satisfactory modifications and the parties are at an impasse, the
				debtor may apply to the court for modifications in the payment of retiree
				benefits after notice and a hearing held pursuant to subsection (k). The court
				may grant a motion to modify the payment of retiree benefits only if the court
				finds that—
						(1)the debtor has,
				prior to the hearing, complied with the requirements of subsection (f) and has
				conferred in good faith with the authorized representative regarding such
				proposed modifications and the parties were at an impasse;
						(2)the court has
				considered alternative proposals by the authorized representative and has
				determined that such proposals do not meet the requirements of subparagraphs
				(A) and (B) of subsection (f)(1);
						(3)further
				negotiations are not likely to produce a mutually satisfactory agreement;
				and
						(4)the court has
				considered—
							(A)the effect of the
				proposed modifications on the affected retirees; and
							(B)where the
				authorized representative is a labor organization, the effect of a strike in
				the event of modification of retiree health
				benefits;
							;
				
			(5)in subsection
			 (k)—
				(A)in paragraph
			 (1)—
					(i)in
			 the first sentence, by striking fourteen and inserting
			 21; and
					(ii)by striking the second and third sentences,
			 and inserting the following: Only the debtor and the authorized
			 representative may appear and be heard at such hearing.;
					(B)by striking
			 paragraph (2); and
				(C)by redesignating
			 paragraph (3) as paragraph (2); and
				(6)by redesignating subsections (l) and (m) as
			 subsections (n) and (o), respectively, and inserting the following:
				
					(l)In determining whether the proposed
				modifications comply with subsection (f)(1)(A), the court shall take into
				account the ongoing impact on the debtor of the debtor's relationship with all
				subsidiaries and affiliates, regardless of whether any such subsidiary or
				affiliate is domestic or nondomestic, or whether any such subsidiary or
				affiliate is a debtor entity.
					(m)No plan, fund,
				program, or contract to provide retiree benefits for insiders or senior
				management shall be assumed by the debtor if the debtor has obtained relief
				under subsection (g) or (h) for reductions in retiree benefits or under
				subsection (c) or (e) of section 1113 for reductions in the health benefits of
				active employees of the debtor on or after the commencement of the case or
				reduced or eliminated active or retiree benefits within 180 days prior to the
				date of the commencement of the
				case.
					.
			10.Protection of
			 employee benefits in a sale of assetsSection 363 of title 11, United States Code,
			 is amended—
			(1)in subsection (b),
			 by adding at the end the following:
				
					(3)In approving a sale under this subsection,
				the court shall consider the extent to which a bidder has offered to maintain
				existing jobs, has preserved retiree health benefits, and has assumed the
				obligations of any defined benefit plan, in determining whether an offer
				constitutes the highest or best offer for such
				property.
					;
				and
			(2)by adding at the end the following:
				
					(q)If, as a result of a sale approved under
				this section, retiree benefits, as defined under section 1114(a), are modified
				or eliminated pursuant to the provisions of subsection (e)(1) or (h) of section
				1114 or otherwise, then, except as otherwise provided in an agreement with the
				authorized representative of such retirees, a charge of $20,000 per retiree
				shall be made against the proceeds of such sale (or paid by the buyer as part
				of the sale) for the purpose of—
						(1)funding 12 months
				of health coverage following the termination or modification of such coverage
				through a plan, fund, or program made available by the buyer, by the debtor, or
				by a third party; or
						(2)providing the means
				by which affected retirees may obtain replacement coverage on their own,
						except
				that the selection of either paragraph (1) or (2) shall be upon the consent of
				the authorized representative, within the meaning of section 1114(b), if any.
				Any claim for modification or elimination of retiree benefits pursuant to
				section 1114(i) shall be offset by the amounts paid under this
				subsection..
			11.Union proof of
			 claimSection 501(a) of title
			 11, United States Code, is amended by inserting , including a labor
			 organization, after A creditor.
		12.Claim for loss
			 of pension benefitsSection
			 502 of title 11, United States Code, is amended by adding at the end the
			 following:
			
				(l)The court shall allow a claim asserted by
				an active or retired participant in a defined benefit plan terminated under
				section 4041 or 4042 of the Employee Retirement Income Security Act of 1974,
				for any shortfall in pension benefits accrued as of the effective date of the
				termination of such pension plan as a result of the termination of the plan and
				limitations upon the payment of benefits imposed pursuant to section 4022 of
				such Act, notwithstanding any claim asserted and collected by the Pension
				Benefit Guaranty Corporation with respect to such
				termination.
				.
		13.Payments by
			 secured lenderSection 506(c)
			 of title 11, United States Code, is amended by adding at the end the following:
			 Where employees have not received wages, accrued vacation, severance, or
			 other benefits owed pursuant to the terms of a collective bargaining agreement
			 for services rendered on and after the date of the commencement of the case,
			 such unpaid obligations shall be deemed necessary costs and expenses of
			 preserving, or disposing of, property securing an allowed secured claim and
			 shall be recovered even if the trustee has otherwise waived the provisions of
			 this subsection under an agreement with the holder of the allowed secured claim
			 or successor or predecessor in interest..
		14.Preservation of
			 jobs and benefitsTitle 11,
			 United States Code, is amended—
			(1)by inserting
			 before section 1101 the following:
				
					1100.Statement of
				purposeA debtor commencing a
				case under this chapter shall have as its purpose the reorganization of its
				business and, to the greatest extent possible, maintaining or enhancing the
				productive use of its assets, so as to preserve
				jobs.
					;
			(2)in section
			 1129(a), by adding at the end the following:
				
					(17)The debtor has demonstrated that every
				reasonable effort has been made to maintain existing jobs and mitigate losses
				to employees and retirees.
					;
				
			(3)in section 1129(c), by striking the last
			 sentence and inserting the following: “If the requirements of subsections (a)
			 and (b) are met with respect to more than 1 plan, the court shall, in
			 determining which plan to confirm, consider—
				
					(1)the extent to
				which each plan would maintain existing jobs, has preserved retiree health
				benefits, and has maintained any existing defined benefit plans; and
					(2)the preferences of
				creditors and equity security holders, and shall confirm the plan that better
				serves the interests of employees and
				retirees.
					;
				and
			(4)in the table of
			 sections in chapter 11, by inserting the following before the item relating to
			 section 1101:
				
					
						1100. Statement of
				purpose.
					
					.
			15.Assumption of
			 executive retirement plansSection 365 of title 11, United States Code,
			 is amended—
			(1)in subsection (a),
			 by striking and (d) and inserting (d), and (q);
			 and
			(2)by adding at the
			 end the following:
				
					(q)No deferred compensation arrangement for
				the benefit of insiders or senior management of the debtor shall be assumed if
				a defined benefit plan for employees of the debtor has been terminated pursuant
				to section 4041 or 4042 of the Employee Retirement Income Security Act of 1974,
				on or after the date of the commencement of the case or within 180 days prior
				to the date of the commencement of the
				case.
					.
			16.Recovery of
			 executive compensationTitle
			 11, United States Code, is amended by inserting after section 562 the
			 following:
			
				563.Recovery of
				executive compensation
					(a)If a debtor has obtained relief under
				subsection (c) or (e) of section 1113, or subsection (g) or (h) of section
				1114, by which the debtor reduces its contractual obligations under a
				collective bargaining agreement or retiree benefits plan, the court, as part of
				the entry of such order granting relief, shall determine the percentage
				diminution, as a result of the relief granted under section 1113 or 1114, in
				the value of the obligations when compared to the debtor’s obligations under
				the collective bargaining agreement or with respect to retiree benefits, as of
				the date of the commencement of the case under this title. In making its
				determination, the court shall include reductions in benefits, if any, as a
				result of the termination pursuant to section 4041 or 4042 of the Employee
				Retirement Income Security Act of 1974, of a defined benefit plan administered
				by the debtor, or for which the debtor is a contributing employer, effective at
				any time on or after 180 days before the date of the commencement of a case
				under this title. The court shall not take into account pension benefits paid
				or payable under the provisions of title IV of such Act as a result of any such
				termination.
					(b)Where a defined
				benefit plan administered by the debtor, or for which the debtor is a
				contributing employer, has been terminated pursuant to section 4041 or 4042 of
				the Employee Retirement Income Security Act of 1974, effective at any time on
				or after 180 days before the date of the commencement of a case under this
				title, but a debtor has not obtained relief under subsection (c) or (e) of
				section 1113, or subsection (g) or (h) of section 1114 of this title, the
				court, upon motion of a party in interest, shall determine the percentage
				diminution in the value of benefit obligations when compared to the total
				benefit liabilities prior to such termination. The court shall not take into
				account pension benefits paid or payable under the provisions of title IV of
				the Employee Retirement Income Security Act of 1974 as a result of any such
				termination.
					(c)Upon the
				determination of the percentage diminution in value under subsection (a) or
				(b), the estate shall have a claim for the return of the same percentage of the
				compensation paid, directly or indirectly (including any transfer to a
				self-settled trust or similar device, or to a nonqualified deferred
				compensation plan under section 409A(d)(1) of the Internal Revenue Code of
				1986) to any officer of the debtor serving as member of the board of directors
				of the debtor within the year before the date of the commencement of the case,
				and any individual serving as chairman and any individual serving as lead
				director of the board of directors at the time of the granting of relief under
				section 1113 or 1114 of this title or, if no such relief has been granted, the
				termination of the defined benefit plan.
					(d)The trustee or a
				committee appointed pursuant to section 1102 may commence an action to recover
				such claims, except that if neither the trustee nor such committee commences an
				action to recover such claim by the first date set for the hearing on the
				confirmation of plan under section 1129, any party in interest may apply to the
				court for authority to recover such claim for the benefit of the estate. The
				costs of recovery shall be borne by the estate.
					(e)The court shall
				not award postpetition compensation under section 503(c) or otherwise to any
				person subject to the provisions of subsection (c) if there is a reasonable
				likelihood that such compensation is intended to reimburse or replace
				compensation recovered by the estate under this
				section.
					.
		17.Exception from
			 automatic staySection 362(b)
			 of title 11, United States Code, is amended—
			(1)in paragraph
			 (27), by striking and at the end;
			(2)in paragraph
			 (28), by striking the period at the end and inserting ; and
			 and
			(3)by adding at the end the following:
				
					(29)of the commencement or continuation of a
				grievance, arbitration, or similar dispute resolution proceeding established by
				a collective bargaining agreement that was or could have been commenced against
				the debtor before the filing of a case under this title, or the payment or
				enforcement of an award or settlement under such
				proceeding.
					.
			18.Preferential
			 compensation transferSection
			 547 of title 11, United States Code, is amended by adding at the end the
			 following:
			
				(j)The trustee may avoid a transfer to or for
				the benefit of an insider (including an obligation incurred for the benefit of
				an insider under an employment contract) made in anticipation of bankruptcy, or
				a transfer made in anticipation of bankruptcy to a consultant who is formerly
				an insider and who is retained to provide services to an entity that becomes a
				debtor (including an obligation under a contract to provide services to such
				entity or to a debtor) made or incurred on or within 1 year before the filing
				of the petition. No provision of subsection (c) shall constitute a defense
				against the recovery of such transfer. The trustee or a committee appointed
				pursuant to section 1102 may commence an action to recover such transfer,
				except that, if neither the trustee nor such committee commences an action to
				recover such transfer by the time of the commencement of a hearing on the
				confirmation of a plan under section 1129, any party in interest may apply to
				the court for authority to recover the claims for the benefit of the estate.
				The costs of recovery shall be borne by the
				estate.
				.
		19.Financial returns
			 for employees and retireesSection 1129(a) of title 11, United States
			 Code, is amended—
			(1)by adding at the
			 end the following:
				
					(18)In a case in
				which the debtor initiated proceedings under section 1113, the plan provides
				for recovery of rejection damages (where the debtor obtained relief under
				subsection (c) or (e) of section 1113 prior to confirmation of the plan) or for
				other financial returns, as negotiated by the debtor and the authorized
				representative (to the extent that such returns are paid under, rather than
				outside of, a plan).
					;
				and
			(2)by striking
			 paragraph (13) and inserting the following:
				
					(13)With respect to retiree benefits, as that
				term is defined in section 1114, the plan—
						(A)provides for the
				continuation after its effective date of payment of all retiree benefits at the
				level established pursuant to subsection (e)(1)(B) or (g) of section 1114 at
				any time prior to the date of confirmation of the plan, for the duration of the
				period for which the debtor has obligated itself to provide such benefits, or,
				if no modifications are made prior to confirmation of the plan, the
				continuation of all such retiree benefits maintained or established in whole or
				in part by the debtor prior to the date of the filing of the petition;
				and
						(B)provides for
				allowed claims for modification of retiree benefits or for other financial
				returns, as negotiated by the debtor and the authorized representative, to the
				extent that such returns are paid under, rather than outside of, a
				plan).
						.
			
